Opinion issued May 11, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                    NOS. 01-19-00904-CR & 01-19-00905-CR
                             ———————————
                     JONATHAN LEE GOLATT, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 209th District Court
                             Harris County, Texas
                    Trial Court Case Nos. 1554335 & 1554336


                                 O P I N I O N

      A jury found Jonathan Lee Golatt guilty of two charges of aggravated sexual

assault of a child and assessed his punishment at 65 years’ confinement for each

offense. Golatt appeals contending that the trial court erred in refusing to reopen the

evidence after both sides had rested during the punishment phase. We affirm.
                                  BACKGROUND

      A grand jury issued two indictments against Golatt. Each indictment alleged

that he committed a separate act of aggravated sexual assault against a child, his

girlfriend’s daughter. See TEX. PENAL CODE § 22.011(a)(2), (c)(1). One indictment

alleged Golatt digitally penetrated the girl’s vagina, and the second indictment

alleged that he performed oral sex on her. See id. § 22.011(a)(2)(A), (C).

      Golatt pleaded not guilty to both offenses, which were consolidated for trial

and tried to a jury. During the guilt-innocence phase, the State called eight witnesses,

including the complainant, J.S., who was 15 years old at trial. The defense called no

witnesses during the guilt-innocence phase.

      J.S. testified that she had loved Golatt, who had been like a father to her from

the time she was a little girl. But after a school counselor became concerned that J.S.

might be suicidal, her mother and grandmother took her to the hospital, where J.S.

divulged that Golatt had molested her.

      Golatt first began talking to J.S. about sex in a way that made her

uncomfortable when she was 11 years old. That first encounter took place in J.S.’s

bedroom. She was in bed, and Golatt was giving her “the birds and bees talk.” When

Golatt tried to pull her blanket off to show her something, J.S. testified that she

“freaked out” because she thought he intended to have sex. Golatt then stopped.




                                           2
      On a later occasion, Golatt exposed himself while J.S. was playing video

games and insisted that she touch his penis. He told her that this was something she

needed to learn because she was getting older. J.S. eventually touched Golatt’s penis

so that he would leave her alone.

      Golatt also began buying things that J.S. liked, such as soft drinks. Golatt

would tell J.S. that she could have one if she let him do something sexual to her. J.S.

testified that he asked to lick her “private part” in particular and persisted in asking

on a daily basis. J.S. eventually allowed him to do so in the hope that he would stop

asking. During this episode, Golatt put his mouth and tongue on J.S.’s breasts and

vagina. He also “used his fingers” to penetrate her.

      Subsequently, Golatt came into J.S.’s room many nights and asked her to

engage in sexual conduct again. At times he offered to pay her money for sex or

offered other inducements. On the last occasion when this occurred, Golatt came

into her room with a condom and pressured her to “go all the way.” J.S. refused

Golatt’s repeated sexual advances. But she was scared that Golatt would force her

to have sex.

      J.S. testified that she hated herself as a result of Golatt’s behavior. She felt

like “something special” had “been taken away from” her and that there was

“nothing good about [her] anymore” afterward. J.S. stated that she “could not really




                                           3
think of him as a stepdad anymore because of what he had done,” but she “still cared

about him.” She testified that Golatt’s denial that he committed these acts “hurt.”

      J.S.’s mother, one of her teachers, and a school counselor testified that J.S.

had visible scars on one arm from cutting herself with a razor blade. On one

occasion, she cut herself deep enough to require stiches. J.S. also required

medication and psychiatric treatment to prevent self-harm.

      The jury found Golatt guilty of both charged offenses. The parties then tried

the issue of punishment to the jury.

      During the punishment phase, the State called four witnesses, including J.S.’s

mother. The defense did not call any witnesses or introduce any evidence.

      J.S.’s mother testified that J.S. “was depressed for a long time” and had to

take medication for her depression and to help her stop cutting herself. J.S.’s mother

again testified that J.S. had cut herself so badly on one occasion that she required

stitches. J.S. told her that she cut herself because she “needed the pain to push away

everything else, to take over so that she would not feel the pain” she experienced as

a result of Golatt’s sexual abuse.

      In addition, J.S.’s mother testified that Golatt was physically violent

throughout their nine-year relationship. For example, Golatt punched and choked

her. Golatt also damaged her car, busting its windows and tires, and broke into her

apartment and took all her possessions.


                                          4
      With respect to J.S.’s feelings about Golatt, her mother testified that J.S. “still

missed him” despite what he had done. J.S.’s mother described her daughter as

“brainwashed” in terms of her feelings for him. J.S.’s mother explained:

      She doesn’t want him hurt. She does not want him to suffer. Even
      though she has, even though she’s hurt, she does not want him hurt. She
      doesn’t want him to suffer as much as she did, which is weird for me.
      But because he was her stepfather for such a long time, I understand the
      love she had for him at that time, but I feel like it’s too much. But she
      feels like she does not want him hurt.
Her daughter did not “want him to spend the rest of his life in jail.” As for herself,

J.S.’s mother stated without objection that she hoped the jury would put Golatt in

“jail” and “throw away the key.”

      During the punishment phase, the State also introduced into evidence a

stipulation concerning Golatt’s prior criminal history. The stipulation stated that

Golatt had been previously convicted of the following crimes:

      •   misdemeanor possession of marijuana in March 2010;

      •   felony possession of a controlled substance in March 2007;

      •   misdemeanor criminal trespass in August 2006;

      •   felony delivery of a controlled substance in September 1999;

      •   misdemeanor assault in December 1998; and

      •   felony possession of a controlled substance in October 1997.

      Finally, the State put on evidence through several witnesses that peace officers

had searched Golatt’s apartment in 2016 and found a firearm, a little less than $3,500

                                           5
in cash, and narcotics, including almost 80 grams of cocaine. An officer testified that

Golatt told him a local drug dealer had paid Golatt to store these items in his

apartment. Golatt also told the officer that as a felon he could not possess a firearm.

      After putting on this evidence, the State rested. So did the defense. But before

either side made closing arguments or the trial court read the charge to the jury,

defense counsel moved to reopen the evidence to present testimony from J.S. The

trial court asked defense counsel what the purpose of this testimony would be, and

defense counsel stated that J.S. wanted “to express to the jury how she feels and what

she thinks should happen to him.” The trial court responded that J.S.’s mother had

already testified about her daughter’s concern for Golatt’s wellbeing and that J.S.’s

thoughts about punishment in particular were not relevant. Defense counsel stated

that J.S.’s proposed testimony would not include a specific sentencing

recommendation but that she did not “want to see him hurt.” Because this

information already had been conveyed to the jury, the trial court refused to reopen

the evidence to allow J.S. to testify during the punishment phase.

      During closing arguments, both defense counsel and the State commented on

J.S.’s feelings about Golatt. The defense emphasized that J.S. would ask “for

something reasonable” in terms of punishment, if she could, because she “still cares

about him.” The State agreed that the jury had heard that J.S. still “loves him” and




                                          6
“cares about him.” But the State argued that “that’s what is saddest here, is that she’s

been so manipulated that she does feel bad for him.”

      The charge instructed the jury that it could assess a punishment between 5 to

99 years for each offense as well as fines not to exceed $10,000. The jury assessed

Golatt’s punishment at 65 years’ confinement and a $10,000 fine for each offense.

The trial court entered separate judgments on the jury’s verdicts that ordered the two

sentences to run concurrently.

      Golatt appeals.

                                   DISCUSSION

      Golatt contends the trial court erred in not reopening the evidence during the

punishment phase to allow J.S. to testify that “she did not want to see him hurt.”

Golatt concedes that J.S.’s mother had already testified that this was the case but

argues the jury would have received J.S.’s testimony “much differently” because her

mother was angry and vindictive. Golatt does not contend that J.S. would have

recommended a particular sentence to the jury.

                                 Standard of Review

      We review a trial court’s refusal to reopen for abuse of discretion. Gilmore v.

State, 792 S.W.2d 553, 554 (Tex. App.—Houston [1st Dist.] 1990, no pet.).




                                           7
                                  Applicable Law

             Reopening to Admit Evidence Before Closing Argument

      The Code of Criminal Procedure requires a trial court to “allow testimony to

be introduced at any time before the argument of a cause is concluded, if it appears

that it is necessary to a due administration of justice.” TEX. CODE CRIM. PROC. art.

36.02. The proffered evidence is “necessary to a due administration of justice” if it

“would materially change the case in the proponent’s favor.” Peek v. State, 106

S.W.3d 72, 79 (Tex. Crim. App. 2003). In other words, the evidence must be “more

than just relevant—it must actually make a difference in the case.” Id. Evidence that

is merely cumulative of other evidence does not meet this standard. Birkholz v. State,

278 S.W.3d 463, 464 (Tex. App.—San Antonio 2009, no pet.).

               Evidence Admissible During the Punishment Phase

      Article 37.07, Section (3)(a) of the Code of Criminal Procedure governs the

admissibility of evidence during the punishment phase in non-capital cases. Ellison

v. State, 201 S.W.3d 714, 721 (Tex. Crim. App. 2006). In both bench and jury trials,

the parties may offer evidence “as to any matter the court deems relevant to

sentencing.” TEX. CODE CRIM. PROC. art. 37.07, § 3(a)(1). This includes but is not

limited to “the prior criminal record of the defendant, his general reputation, his

character, an opinion regarding his character,” and “the circumstances of the offense

for which he is being tried.” Id. In addition, the evidence may include “an extraneous


                                          8
crime or bad act that is shown beyond a reasonable doubt by evidence to have been

committed by the defendant or for which he could be held criminally responsible,

regardless of whether he has been previously charged with or finally convicted of

the crime or act.” Id. Thus, a jury is allowed to hear and consider a broad range of

evidence during the punishment phase. Ellison, 201 S.W.3d at 722.

                                       Analysis

       Golatt contends that his complaint on appeal is governed by a four-factor test.

According to Golatt, a trial court errs in refusing to reopen the evidence to allow a

witness to testify if:

       (1) the witness is present and ready to testify;

       (2) the motion to reopen is made before counsel makes closing arguments and
           the trial court reads the charge to the jury;

       (3) the movant states with specificity what testimony the witness is expected
           to give and explains the importance of this testimony; and

       (4) it is not apparent that the motion’s purpose is to frustrate the due
           administration of justice.
Golatt argues that J.S.’s proposed testimony satisfies these factors.

       In support of his contention that this four-factor test is dispositive, Golatt

relies on Huskey v. State, No. 01-09-00197-CR, 2010 WL 724519 (Tex. App.—

Houston [1st Dist.] Mar. 4, 2010, pet. ref’d) (mem. op., not designated for

publication). But we disagree that the four-factor test is dispositive in this case.




                                           9
      In Huskey and another decision, our court stated the four-factor test Golatt

advocates. See id. at *3; Landrian v. State, No. 01-05-00697-CR, 2009 WL 1562844,

at *6 (Tex. App.—Houston [1st Dist.] May 29, 2009, pet. ref’d) (mem. op., not

designated for publication). But these decisions are nonprecedential. See TEX. R.

APP. P. 47.7(a) (unpublished decisions “have no precedential value”). And the four-

factor test, while relevant, incompletely states the applicable law.

      Huskey and Landrian both relied on Scott v. State, in which the Court of

Criminal Appeals considered the four factors in holding that the trial court erred in

refusing to reopen the evidence after both sides closed to allow the defendant to

present an alibi witness. 597 S.W.2d 755, 758 (Tex. Crim. App. [Panel Op.] 1979).

But the Court did not explicitly describe these factors as a test. Id. Moreover, it

analyzed these factors under an admissibility standard that essentially required the

trial court to reopen the evidence if the proffered evidence was admissible. Id.

      Years later, in Peek v. State, the Court abrogated this relatively lenient

admissibility standard and adopted a more stringent one, which requires the trial

court to reopen the evidence only if the proffered evidence “would materially change

the case in the proponent’s favor.” 106 S.W.3d at 79; see id. at 80 (Holcomb, J.

dissenting) (identifying Scott as one of several decisions abrogated by majority).




                                          10
      Thus, the four-part test stated in Huskey and Landrian is not dispositive.

Golatt cannot establish the trial court erred in refusing to reopen the evidence simply

by showing the proposed evidence satisfies the four-factor test. He must also show

that the evidence would have materially changed the case in his favor as required by

Peek. See Lewis v. State, No. 01-16-00485-CR, 2017 WL 4545865, at *2–4 (Tex.

App.—Houston [1st Dist.] Oct. 12, 2017, no pet.) (mem. op., not designated for

publication) (applying Peek standard without reference to four-factor test); Jordan

v. State, No. 01-07-00090-CR, 2008 WL 458362, at *3–4 (Tex. App.—Houston [1st

Dist.] Aug. 20, 2008, pet. ref’d) (mem. op., not designated for publication) (same).

      In other words, assuming that Golatt can satisfy the four factors stated in

Huskey and Landrian, he must still show that J.S.’s proposed testimony would have

materially changed the case in his favor. See Peek, 106 S.W.3d at 79. We recognized

as much in Huskey and Landrian. See Huskey, 2010 WL 724519, at *3–5 (trial court

did not err in denying motion to reopen because evidence would not have materially

changed case in defendant’s favor); Landrian, 2009 WL 1562844, at *6–9 (same).

      Golatt argues that J.S.’s proposed testimony would have materially changed

the case in his favor. He posits that a victim’s plea for leniency is unique testimony

for which there is no substitute and would carry great weight with any jury.

      On this record, we disagree. Golatt characterizes J.S.’s proposed testimony in

general terms, asserting she would have told the jury “she did not want to see him


                                          11
hurt.” But J.S. already testified during the guilt-innocence phase that she still cared

about Golatt. During the punishment phase, J.S.’s mother explicitly stated that her

daughter “does not want him hurt” and does not “want him to spend the rest of his

life in jail.” J.S.’s mother further testified that she thought Golatt had brainwashed

J.S., but it was clear that this was her opinion, not her daughter’s. Because the jury

heard the very evidence that Golatt urges it should have heard, albeit from a different

witness, and this evidence was limited in scope and general in nature, we hold that

the trial court did not abuse its discretion in refusing to reopen the evidence. See

Birkholz, 278 S.W.3d at 464 (court does not abuse discretion by refusing to reopen

to receive cumulative evidence).

                                    CONCLUSION

      We affirm the trial court’s judgment.




                                               Gordon Goodman
                                               Justice

Panel consists of Chief Justice Radack and Justices Goodman and Farris.

Publish. TEX. R. APP. P. 47.2(b).




                                          12